Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/5/2022.
Response to Amendment
2.	Claims 1, 2, 9, 10, 17 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach

A method for recognizing and decoding a voice based on a streaming attention model, comprising: 
generating a plurality of acoustic paths for decoding the voice using the streaming attention model; 
merging acoustic paths with identical last syllables among the plurality of acoustic paths to obtain a plurality of merging acoustic paths, 
wherein the merging comprises: 
dividing the plurality of acoustic paths into a plurality of groups each including a plurality of to-be-merged acoustic paths each including a sequence of syllables, wherein all last syllables of the to-be-merged acoustic paths in each of the plurality of groups are identical; and 
merging all to-be-merge acoustic paths in each of the plurality of groups into one merging acoustic path; and 
selecting a preset number of acoustic paths from the plurality of merging acoustic paths.

Kramer, the closest art of record, does not teach the specific limitations of the claim as further discussed in persuasive arguments on page 8 of remarks.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655